     Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 1 of 12                     FILED
                                                                                   2021 Sep-15 AM 09:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

YEVHENII MALETS,                          )
                                          )
       Petitioner,                        )
                                          )
v.                                        )    Case No. 4:20-cv-01041-MHH-SGC
                                          )
JONATHAN HORTON, et al.,                  )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION

       The Magistrate Judge has entered a report in which she recommended that

the Court grant the petition for habeas corpus relief filed through counsel by

Yevhenii Malets pursuant to 28 U.S.C. § 2241. The Magistrate Judge concluded

that Mr. Malets should be provided an individualized bond hearing before an

Immigration Judge within 30 days. (Doc. 17). Mr. Malets and the respondents filed

timely objections to the report. (Docs. 18, 19).

      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72. A

district court’s obligation to “‘make a de novo determination of those portions of the
    Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 2 of 12




report or specified proposed findings or recommendations to which objection is

made,’” 447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)), requires a district judge to

“‘give fresh consideration to those issues to which specific objection has been made

by a party,’” 447 U.S. at 675 (quoting House Report No. 94-1609, p. 3 (1976)).

United States v. Raddatz, 447 U.S. 667 (1980) (emphasis in Raddatz).

      The parties do not challenge the Magistrate Judge’s factual findings. The

Court repeats them here to provide context for the discussion that follows:

      Petitioner, a citizen of Ukraine currently detained at the Etowah County
      Detention Center in Gadsden, Alabama, has been in the custody of
      Immigration and Customs Enforcement (“ICE”) since June 26, 2018.
      (Id. at 2). Although Ukrainian, the petitioner entered the United States
      in October 2014 under a different name and on a Hungarian passport,
      pursuant to the Visa Waiver Program (“VWP”).1 (Doc. 12-2 at 1). That
      waiver expired on January 5, 2015. (Id.).
      The petitioner timely filed an application for asylum and withholding
      of removal; in the application, the petitioner disclosed his use of a false


      1
        Under the VWP, aliens from certain countries, including Hungary, may visit the
      United States for 90 days or less without a visa. See Kanacevic [v. INS], 448 F.3d
      129, 133 (2d Cir. 2006) (citing 8 U.S.C. § 1187(a) (2000 and Supp. II 2002); 8
      C.F.R. § 217.2 (2006)). Aliens admitted under this program forfeit any right to
      challenge their removal, except that they may apply for asylum. Id.; see also Ferry
      v. Gonzales, 457 F.3d 1117, 1126 (10th Cir. 2006) (citing Handa v. Clark, 401 F.3d
      1129, 1135 (9th Cir. 2005) (“Congress required a VWP applicant to sign a waiver
      of rights to ‘assure that the alien will leave on time and will not raise a host of legal
      and factual claims to impede his removal if he overstays.’ That waiver of rights . .
      . waives ‘any right to contest, other than on the basis of an application for asylum,
      any action for removal of the alien.’”) (citation omitted; alterations incorporated));
      8 U.S.C. § 1187(b)(2); 8 C.F.R. § 217.4(a) (2006). Participants who apply for
      asylum are processed in “asylum-only” proceedings. See Nreka v. U.S. Atty Gen.,
      408 F.3d 1361, 1363-64 (11th Cir. 2005) (citing 8 C.F.R. §§ 217.4, 208.2(c)).
      Unless granted asylum, a VWP applicant can be removed without further
      proceedings. 8 C.F.R. § 217.4(a)(1) (2006).

                                                 2
Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 3 of 12




 name on the Hungarian passport.2 (Doc. 9 at 6). In August 2017, ICE
 learned a Hungarian court had issued a warrant for the petitioner,
 charging him with passport fraud and abuse of official duty. (Doc. 12-
 2 at 1). When the petitioner appeared for his asylum interview on June
 26, 2018, ICE arrested him. (Id. at 2). In July 2018, an Immigration
 Judge (“IJ”) determined he lacked jurisdiction to consider the
 petitioner’s bond application; the IJ denied bond on that basis.3 (Doc.
 12-4).
       On February 11, 2019, the IJ denied the petitioner’s applications
 seeking asylum, withholding of removal, and deferral of removal, and
 ordered the petitioner removed to Ukraine. (Doc. 12-3 at 14). On
 December 12, 2019, the BIA denied the petitioner’s appeal. Matter of
 Y-I-M-, 27 I. & N. Dec. 724 (BIA 2019) (submitted as Doc. 12-5). On
 December 18, 2019, the petitioner filed a petition for review of the
 BIA’s decision in the Second Circuit Court of Appeals; the following
 2
   The Eleventh Circuit has specifically held the use of a false passport to gain entry
 into the United States “cannot in and of [itself] be used as the basis to deny asylum.
 Nreka, 408 F.3d at 1368 (“there may be reasons, fully consistent with the claim of
 asylum, that will cause a person to possess fake documents, such as the creation
 and use of a false document to escape persecution by facilitating travel”).
 3
    Although the IJ denied the petitioner’s bond application based on lack of
 jurisdiction with no further explanation, other IJs have relied on Matter of A-W-, 25
 I. & N. Dec. 45 (BIA 2009). In that decision, the Board of Immigration Appeals
 (“BIA”) determined, because the detention of applicants under the VWP arises
 pursuant to 8 U.S.C. § 1187(c)(2)(E)—not 8 U.S.C. § 1226—and because the
 detention authority under the Homeland Security Act of 2002 resides in the
 Secretary of Homeland Security rather than the Attorney General, the Attorney
 General has no authority to delegate to an IJ. Id. The BIA reasoned:

         According to 8 C.F.R. § 1208.2(c)(1)(iv), Immigration Judges have
         exclusive jurisdiction over asylum applications filed by aliens who have
         been admitted pursuant to the Visa Waiver Program. However, 8 C.F.R. §
         1208.2(c)(3)(i) provides that the Immigration Judge’s scope of review under
         that section is “limited to a determination of whether the alien is eligible for
         asylum . . . and whether asylum shall be granted in the exercise of
         discretion.” The regulation further states that “[d]uring such proceedings,
         all parties are prohibited from raising or considering any other issues,
         including but not limited to issues of admissibility, deportability, eligibility
         for waivers, and eligibility for any other form of relief.” Id.

 Id. at 46 n.1.


                                            3
 Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 4 of 12




   day he filed a motion for stay of removal. (Doc. 12 at 4). The petition
   and the motion for stay remain pending with that court. 4 (Doc. 9 at 8).
   Pursuant to the longstanding forbearance agreement in the Second
   Circuit, removal efforts have been halted. 5 (Doc. 12-2 at 2). In his
   petition for review, the petitioner contends the BIA’s decision
   contravenes Second Circuit precedent. (Doc. 9 at 7).
   In the instant petition, the petitioner asserts his detention without a bond
   hearing since June 26, 2018, violates due process and 8 U.S.C. § 1226.
   (Doc. 9 at 2-3, 9-10, 13). The respondents argue the detention of aliens
   admitted under the VWP is governed by 8 U.S.C. § 1187(c)(2)(E), not
   § 1226.6 (Doc. 12 at 7).

   4
     See Malets v. Barr, Appeal No. 19-4216 (2nd Cir. Dec. 18, 2019). This court may
   take judicial notice of its own records and the records of other federal courts.
   United States v. Glover, 179 F.3d 1300, 1302 n.5 (11th Cir. 1999); see FED. R.
   EVID. 201(b).
   5
     See, e.g., Efstathiadis v. Holder, 752 F.3d 591, 599 n.5 (2d Cir. 2014) (“While a
   petition [for review of a BIA decision] is pending in this Court, the Government’s
   forbearance policy assures that the filing of a motion to stay removal, as has been
   done here, will suffice to prevent removal.”).
   6
     In Matter of A-W-, the BIA ruled that VWP aliens are not subject to detention
   under § 1226, but are instead detained pursuant to 8 U.S.C. § 1187(c)(2)(E). Id.,
   25 I. & N. Dec. at 47-48. A district court noted this determination was made
   “[w]ithout detailed explanation” and “merely by noting that the authority to grant
   bond to aliens ‘detained’ pursuant to § 1187 no longer belonged to the Attorney
   General, and thus had not been delegated to the immigration judges who derived
   their authority from a delegation from the Attorney General.” Gjergj G. v.
   Edwards, 2019 WL 1254561, at *2 (D.N.J. Mar. 18, 2019) (citing Szentkiralyi v.
   Ahrendt, 2017 WL 3477739, at *2 (D.N.J. Aug. 14, 2017)). Perhaps the biggest
   roadblock to the government’s claim that § 1187(c)(2)(E) provides detention
   authority is the code section’s failure to mention detention at all. Rather, § 1187
   lists requirements for VWP participants and countries to be designated as eligible.
   Including the relevant headings, the subsection reads in full:

(c) Designation of program countries

 (2) Qualifications

 Except as provided in subsection (f), a country may not be designated as a program
 country unless the following requirements are met:

   (E) Repatriation of aliens
                                           4
     Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 5 of 12




(Doc. 17 at 1-4) (footnote numbers adjusted to formatting of this opinion).7

       Ultimately, the Magistrate Judge found that she did not have to determine the

statutory basis for detention because “the government’s failure to provide the

petitioner a bond hearing violates his due process rights.” (Doc. 17, p. 14). In their

objection, the respondents argue that the Magistrate Judge erred by not deciding the

basis for statutory detention because “that determination is critical to the question of

Petitioner’s statutory entitlement to a bond hearing.” (Doc. 18, p. 9). According to

the respondents, Mr. Malets is detained pursuant to § 1231(a)(6) because he is

subject to a final order of removal. The respondents argue that if they are correct,

then pendency of Mr. Malets’s petition for review before the Second Circuit Court

of Appeals dictates the length of his detention. (Doc. 18, pp. 9, 11). Mr. Malets

contends that while the Magistrate Judge correctly concluded that he is entitled to a

bond hearing, he is detained under 8 U.S.C. § 1226(a), not § 1231(a)(6). (Doc. 19,


       The government of the country accepts for repatriation any citizen, former citizen,
       or national of the country against whom a final executable order of removal is
       issued not later than three weeks after the issuance of the final order of removal.
       Nothing in this subparagraph creates any duty for the United States or any right for
       any alien with respect to removal or release. Nothing in this subparagraph gives
       rise to any cause of action or claim under this paragraph or any other law against
       any official of the United States or of any State to compel the release, removal, or
       consideration for release or removal of any alien.

8 U.S.C. § 1887(c)(2)(E).
7
  The Immigration Judge’s February 11, 2019 order denying Mr. Malets’s applications for asylum,
withholding of removal, and deferral of removal constitutes “a final order of removal” for purposes
of appellate court jurisdiction. Nreka, 408 F.3d at 1367.


                                                5
     Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 6 of 12




p. 2). The respondents acknowledge that if Mr. Malets is detained under § 1226(a),

then he is statutorily entitled to a bond hearing. (Doc. 18, p. 9). The Eleventh Circuit

Court of Appeals’ recent decision in Farah v. U.S. Atty. Gen’l dictates that as

between § 1226(a) and § 1231(a)(6), § 1226(a) supplies the statutory basis for Mr.

Malets’s detention at the current stage of his removal proceedings. No. 19-12462,

2021 WL 4085755 (11th Cir. Sept. 8, 2021).8


8
  In their summary judgment brief, the respondents argued that ICE initially detained Mr. Malets
pursuant to 8 U.S.C. § 1187(c)(2)(E). (Doc. 12, p. 7). The respondents contend that the statutory
basis for detention changed to § 1231 when an immigration judge issued an order for Mr. Malets’s
removal. The Court disagrees with the proposition that Mr. Malets initially was detained pursuant
to § 1187.

As noted above, § 1187 provides eligibility requirements for VWP participants and countries. As
the Magistrate Judge explained, 8 U.S.C. § 1187(c)(2)(E) does not mention detention. As one
court recently found:

       the VWP statute does not itself provide for detention of VWP aliens, and [] the
       detention of an alien in asylum proceedings must instead arise from one of the other
       statutory provisions expressly authorizing the detention of aliens during removal
       proceedings …. While the respondent contends that § 1226(a) cannot apply because
       Romance is not currently detained pending removal proceedings that commenced
       with a Notice to Appear, that section is the only one that appears would otherwise
       be applicable to an alien such as this petitioner who remains in asylum proceedings
       and has not committed an applicable crime.

Romance v. Warden York Cty. Prison, 2020 WL 6054933, *4 (M.D. Pa. July 28, 2020) (emphasis
in Romance) (citations omitted), report and recommendation adopted, 2020 WL 6047594 (M.D.
Pa. Oct. 13, 2020); see also Hodge v. Barr, 2020 WL 210063, *4 (W.D.N.Y. Jan. 14, 2020)
(recognizing that the statutory basis for detention of individuals whose VWP status expired “is an
unsettled question”).

Because Mr. Malets acknowledges that he used false documentation to enter the United States, he
may be in a different posture from the detainee in Romance. The use of false documentation seems
to render Mr. Malets inadmissible under 8 U.S.C. § 1182(a)(6)(C)(i) (“Any alien who, by fraud or
willfully misrepresenting a material fact, seeks to procure (or has sought to procure or has
procured) a visa, other documentation, or admission into the United States or other benefit
provided under this chapter is inadmissible.”). However, the use of false documentation is not a
                                                6
     Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 7 of 12




       By way of background, § 1226 governs detention of aliens “pending a

decision on whether the alien is to be removed from the United States.” 8 U.S.C. §

1226(a); see Jennings v. Rodriguez, 138 S. Ct. 830, 837 (2018) (explaining that

“Section 1226 generally governs the process of arresting and detaining” deportable

aliens “pending their removal”). In other words, § 1226 “authorizes the Government

to detain certain aliens already in the country pending the outcome of removal

proceedings.” 138 S. Ct. at 838; see also Hechavarria v. Sessions, 891 F.3d 49, 57

(2d Cir. 2018) (“Broadly speaking, section 1226 governs the detention of immigrants

who are not immediately deportable.”).9 In Jennings, the Supreme Court explained

that detention during removal proceedings “gives immigration officials time to

determine an alien’s status without running the risk of the alien’s either absconding

or engaging in criminal activity before a final decision can be made.” 138 S. Ct. at


crime of moral turpitude that would render Mr. Malets subject to mandatory detention under §
1226(c). Pierre v. U.S. Attorney General, 879 F.3d 1241 (11th Cir. 2018) (“[T]he term ‘moral
turpitude’ is not defined in the INA. See Cano v. U.S. Att’y Gen., 709 F.3d 1052, 1053 (11th Cir.
2013). This Court has concluded that moral turpitude ‘involves an act of baseness, vileness, or
depravity in the private and social duties which a man owes to his fellow men, or to society in
general, contrary to the accepted and customary rule of right and duty between man and
man.’ Id. (quotations and alteration omitted). ‘Whether a crime involves the depravity or fraud
necessary to be one of moral turpitude depends upon the inherent nature of the offense, as defined
in the relevant statute, rather than the circumstances surrounding a defendant’s particular
conduct.’ Sosa–Martinez v. U.S. Att’y Gen., 420 F.3d 1338, 1341–42 (11th Cir. 2005) (quotations
omitted).”); Nreka, 408 F.3d at 1368 (“[T]here may be reasons, fully consistent with the claim of
asylum, that will cause a person to possess fake documents, such as the creation and use of a false
document to escape persecution by facilitating travel[.]”).
9
  The respondents acknowledge as much, stating in their objection: “For aliens who were initially
admitted to the United States, 8 U.S.C. § 1226 ‘generally governs the process of arresting and
detaining . . . aliens pending their removal.’” (Doc. 18, p. 2) (citing Jennings, 138 S. Ct. at 837).

                                                 7
     Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 8 of 12




836.10 Section 1231, on the other hand, establishes a 90-day removal period “when

an alien is ordered removed” from the United States. 8 U.S.C. § 1231. Section 1231

gives the Attorney General 90 days “to complete removal” once the Attorney

General is authorized to remove an alien and mandates, under § 1231(a)(2), that an

alien “must be detained during that [90-day] period.” 138 S. Ct. at 843.

       In Farah, the Eleventh Circuit explained: “When an alien receives a removal

order,” the 90-day removal period “begins on the latest of three dates: ‘[t]he date

the order of removal becomes administratively final’; ‘[i]f the removal order is

judicially reviewed and if a court orders a stay of the removal of the alien, the date

of the court’s final order’; and ‘[i]f the alien is detained or confined (except under

an immigration process), the date the alien is released from detention or

confinement.’”        Farah, 2021 WL 4085755 at *12 (quoting 8 U.S.C. §

1231(a)(1)(B)). An alien’s removal order becomes administratively final when the

Board of Immigration Appeals dismisses an alien’s appeal of an Immigration




10
   Jennings concerns two types of detention: detention while an alien applies for admission to the
United States and detention during removal proceedings, including appeals. The former is
governed by 8 U.S.C. § 1225 and the latter by 8 U.S.C. § 1226. Jennings, 138 S. Ct. at 837. The
government did not detain Mr. Malets when he sought admission through his asylum proceedings
in 2015. (Doc. 12-3, p. 1). ICE arrested Mr. Malets in 2018 after ICE received notice of an active
2016 warrant for Mr. Malets’s arrest from a Hungarian court. (Doc. 12-2, p. 1, ¶ 6). After his
arrest on the warrant, Mr. Malets was deemed removable, and removal efforts began. (Doc. 12-2,
p. 2, ¶ 7).


                                                8
     Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 9 of 12




Judge’s decision regarding removal. 8 U.S.C. § 1231(a)(1)(B)(i). 11 But if the alien

later seeks judicial review of the BIA decision, and the appellate court orders a stay

of removal pending resolution of the appeal, then detention under § 1231(a)(2) for

the 90-day removal period does not begin until “the date of the court’s final order.”

8 U.S.C. § 1231(a)(1)(B)(ii). “[B]ecause section 1231(a) authorizes the government

to detain an alien ‘[d]uring’ and ‘beyond’ but not before the [90-day] removal

period,” an alien’s detention before the removal period begins “cannot be governed

by section 1231(a).” Farah, 2021 WL 4085755 at *12; see also id. (“We hold that

section 1231(a) does not govern the detention of an alien whose removal has been

stayed pending a final order from the reviewing court.”). Until the federal court

reviewing the administrative order of removal issues its final order, the alien’s

detention is governed by section 1226. Farah, 2021 WL 4085755 at *12.12


11
   An alien may choose not to appeal an Immigration Judge’s decision. When that happens, “[a]n
order of removal made by the immigration judge at the conclusion of proceedings under section
240 of the [Immigration and Nationality] Act” becomes final “[u]pon expiration of the time
allotted for an appeal if the respondent does not file an appeal within that time.” 8 C.F.R. §
1241.1(c); De La Teja v. United States, 321 F.3d 1357, 1360, 1362–63 (11th Cir. 2003).
12
  Mr. Rodriguez, the detainee in Jennings, was in a procedural posture like Mr. Farah’s. The
Government had detained him pursuant to § 1226 during removal proceedings. Then,

       an Immigration Judge ordered Rodriguez deported to Mexico. Rodriguez chose to
       appeal that decision to the Board of Immigration Appeals, but five months later the
       Board agreed that Rodriguez was subject to mandatory removal. Once again,
       Rodriguez chose to seek further review, this time petitioning the Court of Appeals
       for the Ninth Circuit for review of the Board’s decision.

       In May 2007, while Rodriguez was still litigating his removal in the Court of
       Appeals, he filed a habeas petition in the District Court for the Central District of
                                                9
     Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 10 of 12




       Here, as discussed above, ICE arrested Mr. Malets in June of 2018 and

detained him. In February of 2019, an Immigration Judge denied Mr. Malets’s

request for asylum and ordered his removal to Ukraine, and on December 12, 2019,

the Board of Immigration Appeals denied Mr. Malets’s challenge to the Immigration

Judge’s decision. On December 18, 2019, Mr. Malets filed a petition for review in

the Second Circuit Court of Appeals, and on December 19, 2019, he filed a motion

to stay in the Court of Appeals. While his request for review has been pending in

the Second Circuit, Mr. Malets’s removal has been suspended by a forbearance stay,

a stay by circuit policy.13 While the forbearance stay was in place, Mr. Malets filed


       California, alleging that he was entitled to a bond hearing to determine whether his
       continued detention was justified.

Jennings, 138 S. Ct. at 838. Throughout, the Supreme Court regarded Mr. Rodriguez as detained
pursuant to § 1226(c) because he was in the process of challenging his removal order and thus not
subject to a final order of removal.
13
    “In 2012, [the Department of Homeland Security] and the Second Circuit entered into a
forbearance agreement wherein the Government ‘has assured that removal will not occur’ while
the detainee has a petition for review pending before the Second Circuit. In re Immigration
Petitions for Review Pending in U.S. Court of Appeals for Second Circuit, 702 F.3d 160, 162 (2d
Cir. 2012). The overwhelming majority of courts in this Circuit have found that the forbearance
agreement amounts to a ‘court order[ed] stay of the removal of the alien’ and that detainees with
a pending petition for review and motion to stay are not detained pursuant to § 1231. See Sankara
v. Whitaker, No. 18-CV-1066, 2019 WL 266462, at *4 (W.D.N.Y. Jan. 18, 2019) (collecting
cases); see, e.g., Yusuf v. Edwards, No. 18-CV-3605 (GBD) (BCM), 2019 WL 4198798, at *5 &
n.4 (S.D.N.Y. July 2, 2019) (‘[B]ecause of the government’s forbearance policy, an alien who files
a PFR and a stay motion in the Second Circuit obtains “the functional equivalent of a stay order,”
such that § 1231 no longer governs his detention and he “may not be denied a bond hearing on that
basis.’” (collecting S.D.N.Y. cases)).” Vides v. Wolf, 2020 WL 3969368, *6 (W.D.N.Y. 2020)
(appeal pending). “[P]ursuant to the forbearance agreement, the Government may engage in
removal after providing a 21-day notice” to the Second Circuit Court of Appeals, Vides, 2020 WL
3969368, *6, during which period the Second Circuit may grant a pending motion to stay, Yusuf,
2019 WL 4198798, at *3.

                                               10
      Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 11 of 12




his habeas action. (Doc. 1). Under Farah, as of December 19, 2019, Mr. Malets is

detained pursuant to § 1226(a) pending judicial review of his removal order.14

          Based on the foregoing, the Court sustains Mr. Malets’s objection and finds

that he currently is detained pursuant to § 1226(a).                   The Court overrules the

respondents’ objection. Based on the respondents’ concession, Mr. Malets is entitled

to a bond hearing under § 1226(a).15

         The respondents also object to the magistrate judge’s recommendation that,

outside of the statutory scheme, due process concerns dictate that Mr. Malets be

given an individualized bond hearing before an Immigration Judge. That objection

is moot.16

         After consideration of the materials in the electronic record, including the

report and recommendation and the parties’ objections, the Court adopts the

Magistrate Judge’s factual findings and her analysis to the extent that it is consistent

14
   In Farah, the Eleventh Circuit stated that during the window of time between a BIA decision
and a stay of that decision pending appeal, a detainee is held pursuant to § 1231. Farah, 2021 WL
4085755 at *12 (“To be sure, Farah’s detention was governed by section 1231(a) for the brief
period between when the Board issued its decision and when we stayed Farah’s removal. But once
we ordered the stay, the removal period reset, and it will not begin again until we issue our final
order with respect to his immigration.”) (emphasis in Farah).
15
     The Court expresses no opinion as to Mr. Malets’s eligibility for release on bond.
16
   The Court agrees with the principle articulated by the Magistrate Judge that due process requires
a bond hearing for a petitioner detained for nearly three years. See, e.g., Brito v. Barr, 419 F. Supp.
3d 258, 266 (D. Mass. 2019) (“In cases where a non-criminal alien will be deprived of liberty, due
process requires the Government prove detention is necessary.”) (citing Foucha v. Louisiana, 504
U.S. 71, 81-82 (1992); Addington v. Texas, 441 U.S. 418, 427 (1979)). The Court may not resolve
that issue on the merits because the issue is moot. De La Teja, 321 F.3d at 1363.

                                                  11
    Case 4:20-cv-01041-MHH-SGC Document 20 Filed 09/15/21 Page 12 of 12




with this opinion. By separate order, the Court will grant Mr. Malets’s petition for

habeas corpus relief and order that Mr. Malets receive an individualized bond

hearing before a neutral Immigration Judge within 30 days from the entry date of the

order.

         The Court denies Mr. Malets’s motion for oral argument, (Doc. 15).

         DONE and ORDERED this September 15, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                          12
